Citation Nr: 0206142	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  96-22 438	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.  

2.  Entitlement to service connection for the cause of the 
veteran's death as a result of nicotine dependence.  


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1943.  The veteran died on October [redacted], 1988.  The 
appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions which denied the 
benefits claimed on appeal.  A personal hearing at the RO was 
held in August 1998.  The Board remanded the case in December 
2000 for further development, and the case was returned to 
the Board in May 2002.  

At the time the case was previously before the Board, the 
appellant was represented by an attorney.  That attorney's 
authority to represent claimant's before the VA has been 
revoked.  As such, the power of attorney to that individual 
has been essentially revoked.  The appellant has been 
notified of these facts.  She was offered the change to 
appoint another representative.  She did not, and the case 
has been referred to the Board.

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2. The veteran died in October 1988 at the age of 69.  
According to the Certificate of Death, the veteran's cause of 
death was listed as carcinoma of the head and throat due to 
or as a consequence of cancer.

3.  The veteran underwent VA authorized radiation therapy in 
1987 to treat carcinoma of the head and throat.  

4.  There is no credible competent evidence that the veteran 
died as a result of VA authorized radiation treatments 
conducted in 1987.  

5.  At the time of the veteran's death, the veteran's only 
service-connected disability was bilateral pes planus, rated 
10 percent disabling; service connection was not in effect 
for carcinoma of the head and throat.  

6.  The cancer implicated in the veteran's death had its 
onset long after service and was unrelated to service or 
incident thereof, and is not shown to have been related to 
the service connected disability.  

7.  The veteran's death was not caused by disability related 
to nicotine dependence acquired during service.  


CONCLUSIONS OF LAW

1.  The appellant's claim for entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151 is denied.  38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2001); Veterans Claims Assistance 
Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096-2099 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326); 38 C.F.R. § 3.358 (2001).  

2.  A disability of service origin did not cause or 
contribute substantially or materially to cause death and the 
veteran's death may not be attributed to service directly or 
presumptively, or to tobacco use or nicotine dependence in 
service.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1137, 1310 
(West 1991 and Supp. 2001); Veterans Claims Assistance Act of 
2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096-2099 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §§ 3.307, 3.309, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  

The service medical records appear complete.  Although there 
is a gap in the evidence between the service records and the 
next pertinent treatment, there is no indication that there 
are additional records that could be obtained.  There have 
been statements and supplemental statements of the case, 
rating actions, and other communications.  Medical opinions 
have been rendered and as to the issues herein considered, 
there is no evidence that needs to be obtained.  No change in 
the outcome would be possible with additional development or 
notice.  As such, the Board will proceed to the merits of the 
case.  


I.  Factual Background

A review of his service medical records reveals that the 
veteran was recommended for discharge due to bilateral pes 
planus, third degree, symptomatic.  It was noted that the 
veteran was incapacitated for military service due to pain 
and swelling in the feet.  The veteran's service medical 
records were negative for treatment, diagnosis or complaints 
related to cancer or any other disabilities.  In October 
1943, it was noted that he smoked.

A VA hospital record dated in July 1985 shows that the 
veteran was seen with a lesion on his right hard and soft 
palate.  The diagnosis was squamous cell carcinoma of the 
hard and soft palate.  The hospital course included a round 
of chemotherapy which the veteran tolerated very well.  

An August 1985 private radiation therapy note shows that the 
veteran had only partial response to chemotherapy for 
squamous cell carcinoma of the soft palate and was seen for 
consideration of definitive radiation therapy.  It was noted 
that he had a history of smoking one to two packs of 
cigarettes per day for many years.  The veteran indicated 
that at this point he had completely stopped smoking.  The 
assessment and plan was to attempt definitive irradiation 
therapy with surgery held in salvage if such should be later 
needed.  The plan was 7,000 rads to the primary disease in 
seven weeks.  The rationale for treatment, the possible 
outcomes, and side effects were explained to the patient who 
appeared to understand and agreed to undergo radiation 
treatment.  

A November 1985 private radiation therapy note shows that the 
veteran was seen for follow-up of radiation therapy 
treatment.  It was noted that the veteran received a total 
dose of 7,000 rads for a squamous cell carcinoma of the soft 
palate metastatic to the neck.  

An April 1986 private radiation therapy note shows that the 
veteran was referred for consideration of additional 
radiation and possible hyperthermia to the area of a 
persistent right neck node.  

A May 1986 VA hospital record notes that the veteran was seen 
for a right radical neck dissection and panendoscopy.  The 
diagnoses included persistent squamous cell carcinoma of the 
right neck and squamous cell carcinoma of the right soft 
palate.  

In the appellant's May 1996 substantive appeal, she indicated 
that Dr. N.Z. told her that the veteran's treatment for 
cancer was new and that the veteran would have lived longer 
had the carotid artery not ruptured.  The appellant said that 
Dr. N.Z. told her that more caution should have been 
exercised in using radiation treatments in that area to 
prevent burning a hole in the neck that could not heal or 
paralyzing the tongue.  

A June 1987 VA discharge summary notes that the veteran was 
seen with complaints of a growing mass in the right neck, 
possibly involving the carotid artery.  CT examination 
revealed an extensive mass of the right neck butting the 
carotid artery and possibly in the peripharyngeal space, 
although post-radiation changes could not be ruled out.  On 
physical examination, his oral cavity and oropharynx showed 
some scarring, secondary to his previous treatment and tumor 
although no residual tumor was observed.  He had a right 12th 
nerve palsy with fasciculations and a right true vocal cord 
paralysis.  The right neck revealed a fungating right neck 
mass which was fairly fixed.  

A private radiation therapy summary dated in October 1985 
noted that during the course of radiation treatment, the 
veteran suffered a great deal of nausea and weight loss of 
approximately twenty-five pounds.  It was noted that the area 
of the soft palate was somewhat ulcerated and looked shallow 
but improved.  A definite radiation mucositis of the oral 
cavity was shown.  The nodal disease had changed little, if 
any.  

A private radiation therapy summary dated in July 1987 noted 
the veteran's history of squamous cell carcinoma of the soft 
palate with additional recurrence in the right neck.  
Following earlier treatment with radiation, it was noted that 
the veteran was not a candidate for additional external beam 
therapy but was treated instead with interstitial radiation 
and combination hyperthermia.  The veteran received 3,000 
rads of radiation treatment fractioned over seven treatment 
courses.  Good tumor response with considerable sloughing of 
the tumor in the right neck was shown.  The veteran also had 
some palliation of the pain and discomfort of the tumor in 
the right neck.  A July 1987 re-evaluation note shows that 
the rationale for treatment, possible side effects and 
outcomes of the approach were carefully explained to the 
veteran and his wife.  The examiner indicated that problems 
of re-treatment with radiation, including unhealable 
breakdown of the skin and soft tissues along with possible 
carotid blowout, were emphasized to the veteran and his wife.  

A July 1987 VA discharge summary notes that the veteran 
presented with a mass eroding through the skin of the right 
neck, which was proven by biopsy to be squamous cell 
carcinoma.  A CT scan revealed that the tumor involved the 
carotid artery.  A July 1987 VA operative report notes that 
the veteran underwent a direct laryngoscopy and 
esophagoscopy.  The operative diagnosis was right neck 
squamous cell carcinoma of the upper neck extending to the 
base of the skull.  A July 1987 radiology report revealed a 
diagnostic impression of right neck recurrent neoplasm with 
infiltration into the lateral aspect of the pharynx and base 
of the tongue associated with subsequent markedly pharyngeal 
dismotility secondary to poor contraction of the pharyngeal 
muscle and restricted motion of the larynx probably due to 
neoplastic infiltration plus post-surgical and radiation 
fibrosis.  Later in July 1987, the veteran underwent 
placement of iridium implant catheters into the right neck 
tumor.  It was noted that the veteran tolerated the procedure 
well and had no intraoperative complications.  

A September 1987 private radiation therapy note reflects that 
the veteran was seen for a follow-up visit after receiving 
radiation for a recurrence in the neck.  Examination of the 
neck revealed a necrotic area on the right where there was a 
visible and palpable tumor.  Extensive erythema in the area 
was thought to represent radiation changes or an additional 
tumor.  

An October 1987 private radiation therapy note shows that the 
veteran was seen after receiving hyperthermia and external 
beam and interstitial irradiation for a recurrent neck 
carcinoma.  Examination of the neck on the right showed a 
necrotic area surrounded by an area of erythema but no 
clinical evidence of a tumor.  The examiner indicated that 
the veteran had a good response of the external tumor but 
probably did have a recurrent carcinoma deep in the neck.  

A December 1987 VA hospital discharge summary showed that the 
veteran was hospitalized from October 1987 to December 1987 
for treatment related to a history of recurrent squamous cell 
carcinoma of the right neck.  The veteran presented with a 
right neck ulcer secondary to a past history of radiation 
treatment.  The necrotic area was biopsied and debrided 
followed by an advancement of a neck flap over the area.  An 
October 1987 pathology report noted that examination of the 
right neck ulcer demonstrated changes consistent with 
radiation effect and no tumor.  During the course of his 
hospitalization, the veteran continued to have a mild amount 
of bleeding from the area followed by a large bleed.  He was 
taken to the operating room again at which time his right 
common carotid artery was dissected out and ligated.  Upon 
ligation of the common carotid artery, the veteran did not 
experience any neurological sequale and his postoperative 
course progressed nicely.  However, several days after his 
tube feedings were begun, he experienced aspiration 
pneumonia.  The veteran underwent an emergency tracheostomy 
without any complications and did well postoperatively.  At 
that time of his discharge, his condition had stabilized.  
His chest X-ray showed resolution of his pneumonia.  He 
continued to have a right neck necrotic ulcer which was 
treated with a tribiotic solution and wet to dry dressings.  
There was no longer any bleeding.  

A January 1988 VA hospital record notes that the veteran was 
admitted with left lower lobe pneumonia.  Historically, it 
was noted that the veteran underwent a wide local resection 
with radical neck dissection to treat squamous cell carcinoma 
of the right palate.  The veteran had four episodes of 
chemotherapy, four courses of X-ray therapy, and an irradium 
implant.  He had a recurrent tumor in the right neck with a 
necrotic ulcer.  The veteran's condition was currently 
stable, though terminal in nature.  It was noted that in 
October 1987, he was hospitalized and suffered carotid artery 
rupture.  At that time he underwent emergency ligation 
without sequela.  The veteran's left lower lobe pneumonia was 
treated with antibiotics with resolution over a 2-week 
period.  

An April 1988 private radiation therapy note shows that the 
veteran was doing very poorly and seemed almost terminal.  He 
continued to lose weight and was not able to communicate.  
Examination of the neck on the right revealed a necrotic area 
which appeared to fistulize through to the oropharynx.  
Around the area there was a small red nodule which clinically 
appeared to be recurrent disease.  The examiner noted that 
the veteran appeared to have disease deep in his neck and was 
re-developing tumor in the treatment area.  His prognosis was 
listed as very, very poor.  

An April 1988 private hospital discharge summary reveals that 
the veteran was admitted with labored breathing, confusion, 
edema, and probable pneumonia.  The final diagnoses included 
pseudomonas pneumoniae, seizure secondary to hyponatremia, 
neck malignancy status post irradiation with fistula 
formation, tracheostomy, tube feedings and constipation.  

A private hospital record dated from June 1988 to July 1988 
reflects that the veteran was admitted with a diagnosis of 
pneumonia.  Complications were listed as hypokalemia, 
hyponatremia, and wound infection of the neck from radiation 
burns.  

During the August 1988 RO hearing, the appellant testified 
that the veteran was a smoker when she met him in October 
1942, prior to his induction into the military.  She said he 
smoked for many years after his discharge from service and 
was unable to quit.  

The veteran died on October [redacted], 1988, with the immediate 
cause of death listed on the death certificate as carcinoma 
of the head and throat due to or as a consequence of cancer.  
At time of the veteran's death, service connection was in 
effect only for bilateral, second-degree pes planus, rated 10 
percent disabling.  

In a July 1999 private medical statement, G. E., M.D. 
indicated that the veteran smoked cigarettes before he 
entered the service as an ordinance man.  Dr. E. opined that 
the veteran became addicted to nicotine while in the service 
and developed stomach problems which eventually led to an 
ulcer and a gastrectomy.  The doctor indicated that the 
veteran later developed throat cancer, which another doctor 
told the veteran was caused by smoking.  Dr. E. noted that 
nicotine tars were a proven cause of cancer.  Dr. E. opined 
that the veteran's death was a consequence of his addiction 
to nicotine and that chemicals that he was exposed to while 
in the service could have played a role in his death as well.  

In September 2001, in response to the December 2000 Board 
remand instructions, a VA examiner rendered an opinion 
regarding the instant claim.  The examiner stated that the 
veteran's radiation treatments in 1987 and subsequent carotid 
artery erosion did not cause or contribute substantially or 
materially to the cause of the veteran's death in October 
1988.  The examiner indicated that the changes to the carotid 
artery were not a necessary consequence of the treatment 
rendered.  The examiner opined that neither the radiation 
therapy nor the carotid artery erosion hastened the veteran's 
death.  The examiner indicated that the radiation treatment 
was used to treat his tumor and it was the tumor which eroded 
his carotid.  It was noted that the tumor hastened the 
veteran's death, not the radiation, chemotherapy or any other 
treatment.  Regarding the issue of nicotine dependence, it 
was noted that the veteran initially presented for treatment 
related to squamous cell carcinoma of the soft palate when he 
was 65 years old, many years after his discharge from 
service.  The examiner indicated that it would be pure 
speculation to draw a conclusion on whether or not the 
veteran developed nicotine dependence during military 
service.  It was noted that the veteran's many years of 
smoking after discharge was the likely etiology of his 
squamous cell carcinoma.  The examiner related that the 
veteran's approximately one-year history of smoking during 
service contributed very limited amounts to the ultimate 
development of his squamous cell carcinoma and demise.  In 
this regard, it was noted that the veteran's fatal cancer was 
most likely due to smoking which occurred after his discharge 
from service.  


II.  Analysis

The appellant, the veteran's widow, contends in essence, 
alternative theories of recovery for the cause of the 
veteran's death or payment of DIC.  Initially, she maintained 
that the veteran died as a result of radiation treatments he 
received in 1987 for treatment of head and throat cancer.  
Subsequently, she maintained that he died as a result of 
nicotine dependence incurred during military service.  

A.  1151 Claim

Because this claim was pending before October 1, 1997, it is 
governed by the provisions found at 38 U.S.C.A. § 1151 (West 
1991) as interpreted by the U.S. Supreme Court in Brown v. 
Gardner, 513 U.S. 115 (1994), rather than by the current, 
more restrictive version of this statute.  The version of the 
law and regulation applicable to the present case provides 
that where a veteran suffers additional disability resulting 
from a disease or injury, or an aggravation of an existing 
disease or injury, as the result of VA hospitalization, 
medical or surgical treatment, or examination, compensation 
may be paid in the same manner as if the disability or 
aggravation were service connected.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358(a).  The regulation further provides, in part, 
that compensation will not be payable for the continuance or 
natural progress of disease or injury for which VA treatment 
is authorized.  38 C.F.R. § 3.358(b)(2).  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of VA treatment, it will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith.  The 
mere fact that aggravation occurred will not suffice to make 
the additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
treatment.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).  

The appellant, the veteran's widow, contends that she is 
entitled to service connection for the cause of the veteran's 
death.  Specifically, she maintains that VA authorized 
radiation treatment for carcinoma of the head and throat 
caused the rupture of his carotid artery which, in turn, 
accelerated his death.  

The medical evidence indicates that the veteran died as a 
result of carcinoma of the head and throat.  None of the 
medical evidence suggests that the veteran's death was caused 
or worsened by VA treatment, including radiation treatments 
authorized by the VA.  In this regard the Board notes that 
the 2001 VA medical opinion contains a comprehensive 
discussion of effects of the veteran's radiation treatment on 
his demise.  The examiner noted that the veteran's cancerous 
tumor, not the radiation, chemotherapy or any other treatment 
hastened his death.  It was further noted that neither the 
radiation treatment nor the carotid artery erosion caused or 
contributed substantially or materially to the cause of the 
veteran's death in October 1988.  

The Board notes that no competent medical evidence has been 
offered by the appellant to rebut the informed medical 
opinion quoted above, despite the RO's request for such 
information.  Despite the appellant's contentions that 
radiation treatment for carcinoma caused the rupture of his 
carotid artery which, in turn, accelerated his death, as a 
layperson without medical training or expertise, the 
appellant's own speculations as to the consequences of VA 
hospitalization and medical or surgical treatment are not 
convincing or, indeed, creditable or probative on the 
essentially medical questions presented by this appeal.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

On the other hand, the Board finds the extensive and 
comprehensive medical opinion previously quoted in this 
decision to be extremely probative; and, in the absence of a 
credible alternative, the Board must recognize this medical 
opinion as determinative of the present appeal.  

Compensation under 38 U.S.C.A. § 1151 requires that there be 
additional disability as the result of VA medical treatment.  
The evidence establishes that the veteran's death from 
carcinoma of the head and throat, either in whole or in part, 
is not due to medical treatment authorized by the VA.  
Consequently, the criteria for compensation under 38 U.S.C.A. 
§ 1151 have not been met.  As the preponderance of the 
evidence is against the appellant's claim for compensation 
under 38 U.S.C.A. § 1151, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


B.  Service Connection for the Cause of the Veteran's Death

Under the applicable criteria, to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause death.  For a service-connected 
disability to be the cause of death, it must singularly, or 
together with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp 2001).  
Service connection may be presumed for carcinoma that is 
manifested to a compensable degree, within 1 year of 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

At the time of the veteran's death, the veteran's only 
service-connected disability was bilateral pes planus, rated 
10 percent disabling.  It is not contended, nor does the 
evidence reflect, that this disorder caused or contributed to 
the veteran's death.

As noted above, the veteran's service medical records are 
completely negative for treatment, diagnoses, or complaints 
related to his fatal carcinoma of the head and throat.  In 
this regard, it is noted that the first post-service medical 
record showing a diagnosis of carcinoma is dated in 1985, 
many years after his period of active service.  There is no 
medical evidence whatsoever directly linking the cause of the 
veteran's death to service.  Competent medical evidence has 
not been presented showing a nexus between the veteran's 
carcinoma of the head and throat and active service.  Thus, 
Board finds that the cause of the veteran's death is not 
related to an injury or disease incurred in or aggravated by 
active service, and service-connection for the cause of the 
veteran's death on a direct basis is not warranted.  

The appellant has also contended that the veteran died from 
carcinoma of the head and throat due to tobacco use leading 
to nicotine dependence incurred in service.  Pursuant to 
VAOPGCPREC 2-93 and VAOPGCPREC 19-97, in order to establish 
service-connection for a veteran's death due directly to in-
service tobacco use or secondarily to nicotine dependence, 
the record must include competent medical evidence that death 
resulted from in-service tobacco use, or that nicotine 
dependence was acquired in service and nicotine dependence 
caused or materially or substantially contributed to death.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

A review of the medical evidence contained in the claims file 
reveals evidence that the veteran smoked one to two packs of 
cigarettes per day, for over 40 years.  It is noted that Dr. 
E. stated that he believed that the veteran became addicted 
to nicotine during service.  This apparently is on the basis 
of history provided by the appellant or the veteran.  The 
Board concludes that the VA physician's opinion is more 
credible as that opinion was based on a full review of the 
record.  Moreover, there is no additional medical evidence 
that the veteran's nicotine dependence was acquired in 
service.  In this regard, the Board notes that the 2001 VA 
medical opinion reflected that it would be pure speculation 
to draw a conclusion on whether or not the veteran developed 
nicotine dependence during military service.  However, the 
examiner noted that the veteran's many years of smoking after 
discharge was the likely etiology of his fatal squamous cell 
carcinoma.  The examiner related that the veteran's 
approximately one-year of smoking during service contributed 
very limited amounts to the ultimate development of his 
squamous cell carcinoma and demise.  

The Board notes that the appellant testified that the veteran 
began smoking prior to his military induction.  In any event, 
even assuming, that the veteran began smoking in service, 
there is no medical evidence that the veteran's death was a 
result of his smoking in service, as opposed to some 40 years 
of post-service smoking.  No is it clear that any nicotine 
addiction started during service.

The Board is cognizant of the fact that the appellant 
sincerely believes that the veteran's death is in some way 
causally related to service.  She has submitted written 
statements and testimony regarding the veteran's smoking and 
service.  However, the appellant's statements are 
insufficient to satisfy the requirement of a medical nexus 
because lay persons are not competent to make a medical 
diagnosis or render a medical opinion that relates a medical 
disorder to a specific cause.  See Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494-495. 

After a careful review of the record, the Board concludes 
that there is no competent evidence linking the veteran's 
death to tobacco use while on active duty and there is no 
competent evidence that he became nicotine dependent while he 
was on active duty.  Thus, the preponderance of the evidence 
is against the claim of service-connection for the cause of 
the veteran's death due to tobacco use or nicotine dependence 
incurred in service.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



	(CONTINUED ON NEXT PAGE)






ORDER

The claim for entitlement to DIC under the provisions of 38 
U.S.C.A. § 1151 for VA authorized radiation treatments in 
1987 is denied.  

Service connection for the cause of the veteran's death as a 
result of nicotine dependence is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

